Title: From James Madison to George Hay, 17 June 1807
From: Madison, James
To: Hay, George



Sir,
Department of State, June 17th, 1807.

I received by the mail of last evening, your letter of the 13th. instant, and in compliance with its request, inclose an authenticated copy of the Proclamation of the President bearing date the 27th. of Novr: last, the only one issued by him in reference to the object stated in your letter.  The other documents requested, will be forwarded by the Secretaries of War and the Navy.  I remain &c.

James Madison.

